Allowable Subject Matter
Claims 1-24 are allowed. The following is an examiner’s statement of reasons for allowance: The inclusion of claim feature of “a first input operand of a memory address to be tracked and a second input operand of an allowed sequence of memory accesses to the memory address, and cause a block of a memory access that violates the allowed sequence of memory accesses to the memory address, wherein the execution unit comprises one of 1) cause a first counter to track a memory read request to the memory address from a consumer, and a second counter to track a memory read request to the memory address from a producer, 2) decode a third input operand comprising a list of producer and consumer cores, or 3) cause the memory address and the allowed sequence to be stored in a tracking table, and an access synchronization circuit separate from the execution unit is to compare a memory address for a memory access request to memory address in the tracking table, and block a memory access for the memory access request when a type of access violates a corresponding allowed sequence of memory accesses to the memory address for the memory access request” as required in independent claims 1, 9 and 17. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.